DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.
Applicant’s election without traverse of Group I, Claims 13-22 in the reply filed on 09/08/2021 is acknowledged.

Claim Objections
Claims 16 and 21 are objected to because of the following informalities:  independent claims 16 and 21 are missing the preamble.  Appropriate correction is required. Note, any independent claim should contain in the following order: (1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, -- MPEP 608.01(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAZAKI, WO 2013/186861.
Regarding claim 16, YAMAZAKI discloses; an electrical characteristic measurement method for measuring electrical characteristics (Fig. 1-5; 8 and ¶ 0034; electrical characteristics of component B are measured) of a component in a component mounting machine (Fig. 1; 21A-24B and ¶ 0017; mounting units) configured to perform a mounting work (Fig. 1-5; B and ¶ 0038; component B mounted on the substrate K) such that a component, being supplied by a component tape (Fig. 4-5; 41 and ¶ 0034; component feeder supply device) with holding many components arranged in a longitudinal direction, is picked up and carried so as to be mounted on a circuit board by using an electrical characteristic measurement device (Fig. 1-5; 8 and ¶ 0025; measurement unit 8 for mounting units 21A-24B) provided in the component mounting machine; and 											the electrical characteristic measurement method measures, in the mounting work (Fig. 1-5; B and ¶ 0038; component B mounted on the substrate K by mounting head 51), electrical characteristics of at least one component including a component positioned in the middle (Fig. 1-5; B and ¶ 0004; parts sampled at the beginning, middle and end of the carrier tape) among the many components held side by side in the longitudinal direction on the component tape using the electrical characteristic measurement device (Fig. 1-5; 8 and ¶ 0025; measurement unit 8).


Regarding claim 17, YAMAZAKI discloses; the electrical characteristic of the component is measured in a state where the mounting work is stopped (Fig. 4-5; 86 and ¶ 0037; component B is placed on the component holding unit 86).
Regarding claim 18, YAMAZAKI discloses; the electrical characteristic of the component is measured in parallel (Fig. 4-5; 8, 54 and ¶ 0041; measuring unit 8 measure the electrical characteristics with the suction nozzle 54 sucking the component B without providing the holding unit 86) with the mounting work.
Regarding claim 19, YAMAZAKI discloses; electrical characteristics for each of multiple components are measured (Fig. 1-5; 8 and ¶ 0034; electrical characteristics of component B are measured), the components being positioned at every predetermined set number among the many components held side by side in the longitudinal direction on the component tape (Fig. 4-5; 41 and ¶ 0034; component feeder supply device).
Regarding claim 21, YAMAZAKI discloses; an electrical characteristic measurement method for measuring electrical characteristics (Fig. 1-5; 8 and ¶ 0034; electrical characteristics of component B are measured) of a component in a component mounting machine (Fig. 1; 21A-24B and ¶ 0017; mounting units) configured to perform a mounting work (Fig. 1-5; B and ¶ 0038; component B mounted on the substrate K) such that a component, being supplied by a component tape (Fig. 4-5; 41 and ¶ 0034; component feeder supply device) with holding many components arranged in a longitudinal direction, is picked up and carried so as to be mounted on a circuit board by using an electrical characteristic measurement device (Fig. 1-5; 8 and ¶ 0025; measurement unit 8 for mounting units 21A-24B) provided in the component mounting machine; and 											the electrical characteristic measurement method measures electrical characteristics for each component (Fig. 4-5; B and ¶ 0036-0040; mounting head sucks and collect the component B again after determination unit 9 determines negative or 
Regarding claim 22, YAMAZAKI discloses; the electrical characteristic measurement method measures the electrical characteristics of all of the many components one after another (Fig. 4-5; B and ¶ 0036-0040; mounting head sucks and collect the component B again after determination unit 9 determines negative or positive).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI, WO 2013/186861, in view of Yamamura, US 2003/0072644.
Regarding claim 13, YAMAZAKI discloses; a component evaluation method, comprising: 												a measurement step (Fig. 1-5; 8 and ¶ 0034; electrical characteristics of component B are measured), in a component mounting machine (Fig. 1; 21A-24B and ¶ 0017; mounting units), for measuring electrical characteristics (Fig. 1-5; 8 and ¶ 0034; electrical characteristics of component B are measured) of multiple components (Fig. 1-
Regarding claim 14, YAMAZAKI discloses; an evaluation step for evaluating (Fig. 1-5; 9 and ¶ 0033; determination unit 9 determines by comparing the measured characteristics value) the electrical characteristics of the many components held on the component tape based on the result of processing in the processing step.
Regarding claim 15, YAMAZAKI discloses; in the measurement step, electrical characteristics of an inputted number of components from a component positioned at a leading end (Fig. 1-5; B and ¶ 0004; parts sampled at the beginning, middle and end of the carrier tape), among the many components held on the component tape (Fig. 4-5; 41 and ¶ 0034; component feeder supply device), are successively measured.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI, WO 2013/186861, as applied to claims 16-19, 21 and 22 above, in view of Maenishi, US 2004/0073322.
Regarding claim 20, YAMAZAKI discloses; electrical characteristics for each of multiple components are measured (Fig. 1-5; 8 and ¶ 0034; electrical characteristics of component B are measured), the components being selected (Fig. 1-5; B and ¶ 0004; parts sampled at the beginning, middle and end of the carrier tape) from the many components held side by side in the longitudinal direction on the component tape. 		YAMAZAKI substantially discloses the invention of a component mounting line provided with a measuring unit for measuring electrical characteristics of a component with measurement by sampling but silent about randomly selected. However Maenishi 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AZM A PARVEZ/Examiner, Art Unit 3729           

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729